OPINION
By JACKSON, J.
The issue in this case is raised by the Demurrer of the defendant to the'Statement of Claim of the plaintiff. The Statement of Claim alleges several defaults in payment on a written contract for the purchase of real estate and the total amount claimed is $161.72, with interest.
The only question raised by the Demurrer is: Does this "Court have jurisdiction of an action for money claimed to be due under a contract for the sale of real estate, which contract periods are for monthly installments? In support of the Demurrer the defendant argues that since the contract is for the sale of real estate, the Municipal Court of Dayton does not have jurisdiction because jurisdiction is denied to Justices of the Peace — Crafts v Prior, 51 Oh St 21 (1894).
Defendant takes the position that subdivision 1 of 1579-51 GC includes cases in which Justices of the Peace have no jurisdiction as enumerated in §10232 GC. Subsections 5 and 6 of *409§10232 GC denies Justices of the Peace jurisdiction in actions on contracts for real estate and in actions in which the title to real estate is sought, or may be drawn in question.
The plaintiff relies upon The State ex rel Finley et al, v Miller, 128 Oh St 422 (1934) and has furnished this Court with the briefs filed with the Superme Court of Ohio in this case. The facts in this case are practically the same as those alleged in the Statement of Claim before this Court. Since this decision is by the Supreme Court of Ohio, no further citations are necessary.
THEREFORE, the Court is of the opinion that the Municipal Court of Dayton has jurisdiction of the subject matter in this case.
The Court, therefore, overrules the demurrer.
An entry may be drawn in conformity with this decision on the demurrer.